EXHIBIT 10.3

 

PLEDGE AND SECURITY AGREEMENT

(Assignment of Pledged Securities)

 

made by

 

UNIVERSAL COMPRESSION INTERNATIONAL, INC.,

 

ENTERRA COMPRESSION INVESTMENT COMPANY,

 

UNIVERSAL COMPRESSION SERVICES, LLC, and

 

UNIVERSAL COMPRESSION CANADIAN HOLDINGS, INC.,

as Pledgors

 

to

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

Effective as of January 14, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

Security Interest

 

 

 

Section 1.01

Pledge

 

Section 1.02

Collateral

 

 

 

 

ARTICLE 2

Definitions

 

 

 

Section 2.01

Terms Defined Above

 

Section 2.02

Certain Definitions

 

Section 2.03

Credit Agreement Terms

 

Section 2.04

Section References

 

 

 

 

ARTICLE 3

Representations and Warranties

 

 

 

Section 3.01

Ownership of Collateral; Encumbrances

 

Section 3.02

No Required Consent

 

Section 3.03

Pledged Securities

 

Section 3.04

First Priority Security Interest

 

Section 3.05

Collateral

 

Section 3.06

Pledgor’s Location

 

Section 3.07

Benefit to the Pledgor

 

 

 

 

ARTICLE 4

Covenants and Agreements

 

 

 

Section 4.01

Covenants in Credit Agreement

 

Section 4.02

Maintenance of Perfected Security Interest; Further Documentation

 

Section 4.03

Changes in Locations, Name, Etc

 

Section 4.04

Pledged Securities

 

Section 4.05

Certain Liabilities

 

 

 

 

ARTICLE 5

Remedial Provisions

 

 

 

Section 5.01

UCC and Other Remedies

 

Section 5.02

Pledged Securities

 

Section 5.03

Private Sales of Pledged Securities

 

Section 5.04

Non-Judicial Enforcement

 

 

 

 

ARTICLE 6

The Administrative Agent

 

 

 

Section 6.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

 

 

i

--------------------------------------------------------------------------------


 

Section 6.02

Duty of Administrative Agent

 

Section 6.03

Filing of Financing Statements

 

Section 6.04

Authority of Administrative Agent

 

 

 

 

ARTICLE 7

Miscellaneous

 

 

 

Section 7.01

Waiver

 

Section 7.02

Notices

 

Section 7.03

Amendments in Writing

 

Section 7.04

Successors and Assigns

 

Section 7.05

Survival; Revival; Reinstatement

 

Section 7.06

Counterparts; Effectiveness; Conflicts

 

Section 7.07

Severability

 

Section 7.08

Governing Law; Submission to Jurisdiction

 

Section 7.09

Headings

 

Section 7.10

Acknowledgments

 

Section 7.11

Additional Pledgors and Pledgors

 

Section 7.12

Releases

 

Section 7.13

Acceptance

 

 

ANNEXES:

 

 

I

Form of Assumption Agreement

II

Form of Supplement

 

 

SCHEDULES:

 

 

1

Notice Addresses of Pledgors

2

Description of Pledged Securities

3

Filings and Other Actions Required to Perfect Security Interests

4

Location of Jurisdiction of Organization and Chief Executive Office

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT

(Assignment of Pledged Securities)

 

This PLEDGE AND SECURITY AGREEMENT dated as of the 14th day of January, 2005, is
made by UNIVERSAL COMPRESSION INTERNATIONAL, INC., a Delaware corporation,
ENTERRA COMPRESSION INVESTMENT COMPANY, a Delaware corporation, UNIVERSAL
COMPRESSION SERVICES, LLC, a Delaware limited liability company, and UNIVERSAL
COMPRESSION CANADIAN HOLDINGS, INC., a Delaware corporation with principal
offices at 4444 Brittmoore Road, Houston, Texas 77041 (the “Pledgors”), with and
to WACHOVIA BANK, NATIONAL ASSOCIATION, with offices at 301 South College
Street, Charlotte, North Carolina 28288, as Administrative Agent (in such
capacity, the “Administrative Agent”) for itself and the lenders which are now
or hereafter become parties to the Credit Agreement defined and referred to
below (collectively the “Lenders”).

 

R E C I T A L S

 

A.                                   Pursuant to that certain Senior Secured
Credit Agreement dated as of January 14, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Compression, Inc., a Texas corporation, and Universal
Compression Holdings, Inc., a Delaware corporation, as the US borrowers, UC
Canadian Partnership Holdings Company, a Nova Scotia ULC, as the Canadian
borrower, Wachovia Bank, National Association, as US administrative agent for
the Lenders, Congress Financial Corporation (Canada), as Canadian administrative
agent for the Lenders, JPMorgan Chase Bank, N.A., as the syndication agent,
Wachovia Capital Markets, LLC and J.P. Morgan Securities Inc., as the joint lead
arrangers and joint lead book runners, Deutsche Bank AG, as the documentation
agent and each of the Lenders party thereto, the Borrowers received certain
loans and the US Borrowers received extensions of credit under the Credit
Agreement, up to the aggregate principal amount of $650,000,000.

 

B.                                     The Borrowers, the Administrative Agent
and the Lenders have conditioned their obligations under the Credit Agreement
upon the execution and delivery by the Pledgors of this Agreement, and the
Pledgors have agreed to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, the parties hereto agree as follows:

 

ARTICLE 1

Security Interest

 

Section 1.01                                Pledge.   Each Pledgor hereby
pledges, assigns transfers and grants to the Administrative Agent for the
ratable benefit of the Secured Creditors a security interest in and right of
set-off against all of the Pledgor’s rights, whether now owned or hereafter
acquired, in and to the assets referred to in Section 1.02 (the “Collateral”) to
secure the prompt payment and

 

1

--------------------------------------------------------------------------------


 

performance of the “Obligations” (as defined in Section 2.02) and the
performance by such Pledgor of this Agreement.

 

Section 1.02                                Collateral.

 

(a)                                  The Collateral consists of the “Pledged
Securities” which means: (a) the capital stock and certificated membership
interests described or referred to in Schedule 2 (as the same may be
supplemented from time to time pursuant to a Supplement in substantially the
form of Annex II); and (b) (i) the certificates or instruments, if any,
representing such capital stock and interests, (ii) all dividends (cash, capital
stock or otherwise), cash, instruments, rights to subscribe, purchase or sell
and all other rights and Property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
securities and interests, (iii) all replacements, additions to and substitutions
for any of the Property referred to in this definition, including, without
limitation, claims against third parties, (iv) the proceeds, interest, profits
and other income of or on any of the Property referred to in this definition,
(v) all security entitlements in respect of any of the foregoing, if any and
(vi) all books and records relating to any of the Property referred to in this
definition.

 

(b)                                 It is expressly contemplated that additional
Property may from time to time be pledged, assigned or granted to the
Administrative Agent as additional security for the Obligations, and the term
“Collateral” as used herein shall be deemed for all purposes hereof to include
all such additional Property, together with all other Property of the types
described above related thereto; provided, however, that in no event shall the
term “Collateral” include more than 65% of the issued and outstanding shares of
capital stock of any Foreign Subsidiary.  All certificates or instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, and accompanied by any required transfer tax stamps to effect the pledge
of the Pledged Securities to the Administrative Agent.  Notwithstanding the
preceding sentence, at the Administrative Agent’s discretion, all Pledged
Securities must be delivered or transferred in such manner as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the UCC (if the Administrative Agent
otherwise qualifies as a protected purchaser). During the continuance of an
Event of Default, the Administrative Agent shall have the right, at any time in
its discretion and without notice, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Pledged
Securities, subject only to the revocable rights specified in Section 5.03.  In
addition, during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Pledged Securities for certificates or instruments of
smaller or larger denominations

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

Definitions

 

Section 2.01                                Terms Defined Above.  As used in
this Agreement, the terms defined above shall have the meanings respectively
assigned to them.

 

Section 2.02                                Certain Definitions.  As used in
this Agreement, the following terms shall have the following meanings, unless
the context otherwise requires:

 

“Agreement” means this Pledge and Security Agreement, as the same may from time
to time be amended, supplemented or otherwise modified.

 

“Event of Default” means any event specified in Section 6.01.

 

“Issuers” means the collective reference to each issuer of Pledged Securities.

 

“Obligations” means the collective reference to the payment and performance when
due of all indebtedness, liabilities, obligations and undertakings of the
Borrowers and their Subsidiaries (including, without limitation, all
Indebtedness) of every kind or description arising out of or outstanding under,
advanced or issued pursuant, or evidenced by, the Secured Documents, including,
without limitation, the unpaid principal of and interest on the Aggregate Credit
Exposure and all other obligations and liabilities of the Borrowers and their
Subsidiaries (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and LC Exposure and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrowers, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Secured Creditors,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, arising out of or outstanding under, advanced or
issued pursuant, or evidenced by, the Secured Documents, whether on account of
principal, interest, premium, reimbursement obligations, payments in respect of
an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable costs, fees and disbursements of
counsel that are required to be paid by the Borrowers pursuant to the terms of
the Credit Agreement).

 

“Pledged Securities” has the meaning assigned in Section 1.02(a).

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(65) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

 

“Secured Creditors” means the collective reference to the Administrative Agent,
the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders that
are parties to Secured Hedging Agreements.

 

3

--------------------------------------------------------------------------------


 

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Hedging Agreement and any other document
made, delivered or given in connection with any of the foregoing.

 

“Secured Hedging Agreement” means any Hedging Agreement between any Borrower or
its Subsidiary and any Lender or any Affiliate of any Lender while such Person
(or, in the case of an Affiliate of a Lender, the Person affiliated therewith)
is a Lender, including any Hedging Agreement between such Persons in existence
prior to the date hereof, but excluding any Hedging Agreement now existing or
hereafter arising in connection with the ABS Facility.  For the avoidance of
doubt, a Hedging Agreement ceases to be a Secured Hedging Agreement if the
Person that is the counterparty to a Borrower or its Subsidiary under a Hedging
Agreement ceases to be a Lender under the Credit Agreement (or, in the case of
an Affiliate of a Lender, the Person affiliated therewith ceases to be a Lender
under the Credit Agreement).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.

 

Section 2.03                                Credit Agreement Terms.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

Section 2.04                                Section References.  Unless
otherwise provided for herein, all references herein to Sections are to Sections
of this Agreement.

 

ARTICLE 3

Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrowers and their
Subsidiaries, each Pledgor hereby represents and warrants to the Administrative
Agent and each Lender that:

 

Section 3.01                                Ownership of Collateral;
Encumbrances.  Except as otherwise permitted by the Credit Agreement, the
Pledgors are the record and beneficial owners of the Collateral free and clear
of any Lien except for the security interest created by this Agreement, and the
Pledgors have full right, power and authority to pledge, assign and grant a
security interest in the Collateral to the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

Section 3.02                                No Required Consent.  No
authorization, consent, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (other than the filing of
financing statements) is required for (a) the due execution, delivery and
performance by such Pledgor of this Agreement, (b) the grant by such Pledgor of
the security interest granted by this Agreement or (c) the perfection of such
security interest.

 

Section 3.03                                Pledged Securities.  The Pledged
Securities required to be pledged hereunder and under the Credit Agreement by
such Pledgor are listed on Schedule 2.  The shares of Pledged Securities pledged
by such Pledgor hereunder constitute all the issued and outstanding shares of
all classes of the capital stock of each Issuer owned by such Pledgor (or in the
case of any Issuer that is a Foreign Subsidiary, 65% of all the issued and
outstanding shares of all classes of the capital stock of such Issuer (except as
otherwise noted on Schedule 2)).  All the shares of the Pledged Securities have
been duly and validly issued and are fully paid and nonassessable, and such
Pledgor is the record and beneficial owner of, and has good title to, the
Pledged Securities pledged by it hereunder, free of any and all Liens or options
in favor of, or claims of, any other Person, except the security interest
created by this Agreement, and has the power to transfer the Pledged Securities
in which a Lien is granted by it hereunder, free and clear of any other Lien.

 

Section 3.04                                First Priority Security Interest. 
The pledge of Pledged Securities pursuant to this Agreement and the filing of
appropriate financing statements in the locations described on Schedule 3 create
a valid and perfected first priority security interest in the Collateral,
enforceable against such Pledgor and all third parties and securing payment of
the Obligations.

 

Section 3.05                                Collateral.  All statements to other
information provided by such Pledgor to the Administrative Agent describing or
with respect to the Collateral is or (in the case of subsequently furnished
information) will be when provided correct and complete in all material
respects.

 

Section 3.06                                Pledgor’s Location.  On the date
hereof, the correct legal name of such Pledgor, such Pledgor’s jurisdiction of
organization and organizational number, and the location(s) of such Pledgor’s
chief executive office or sole place of business are specified on Schedule 4.

 

Section 3.07                                Benefit to the Pledgor.  The
Borrowers are members of an affiliated group of companies that includes each
Pledgor.  Each Pledgor is a Subsidiary of a US Borrower, and its guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, the Borrowers, and it has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Pledgor and the Borrowers.

 

ARTICLE 4

Covenants and Agreements

 

Each Pledgor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations under the
Credit Agreement shall

 

5

--------------------------------------------------------------------------------


 

have been paid in full in cash, no Letters of Credit shall be outstanding
(except for Letters of Credit secured by cash collateral as permitted in
Section 2.01(b)(iii) of the Credit Agreement) and all of the Aggregate
Commitments shall have terminated:

 

Section 4.01                                Covenants in Credit Agreement.  In
the case of each Pledgor, such Pledgor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Pledgor or any
of its Subsidiaries.

 

Section 4.02                                Maintenance of Perfected Security
Interest; Further Documentation.  Except as set forth in the Credit Agreement,
including, without limitation, any merger, consolidation, liquidation, sale,
assignment, transfer or other disposition permitted by Sections 10.08 and 10.14
of the Credit Agreement, each Pledgor agrees that:

 

(a)                                  it shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.04 and shall defend such security interest
against the claims and demands of all Persons whomsoever;

 

(b)                                 it will furnish to the Administrative Agent
and the Lenders from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail; and

 

(c)                                  at any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Pledgor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the delivery of certificated
securities  and the filing of any financing or continuation statements under the
UCC (or other similar domestic laws) in effect in any jurisdiction with respect
to the security interests created hereby.

 

Section 4.03                                Changes in Locations, Name, Etc. 
Such Pledgor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Pledgor is organized.  Without limitation
of Section 9.03 of the Credit Agreement or any other covenant herein, such
Pledgor will not cause or permit any change in its (a) corporate name, (b) its
identity or corporate structure or in the jurisdiction in which it is
incorporated or formed, (c) its jurisdiction of organization or its
organizational identification number in such jurisdiction of organization or (d)
its federal taxpayer identification number, unless, in each case, such Pledgor
shall have first (i) notified the Administrative Agent of such change prior to
the effective date of such change, and (ii) taken all action reasonably
requested by the Administrative Agent for the purpose of maintaining the
perfection and priority of the Administrative Agent’s security interests under
this Agreement.  In any notice furnished pursuant to this Section 4.03, such
Pledgor will expressly state in a conspicuous manner that the notice is required
by this Agreement and contains facts that may require additional filings of
financing statements or other

 

6

--------------------------------------------------------------------------------


 

notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 4.04                                Pledged Securities.  In the case of
each Pledgor, such Pledgor agrees that:

 

(a)                                  if such Pledgor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the capital stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Secured Creditors, hold the same in trust for the Secured Creditors,
segregated from other Property of such Pledgor, and deliver the same forthwith
to the Administrative Agent in the exact form received, duly indorsed by such
Pledgor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Pledgor and with,
if the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that the foregoing shall apply to 65% of
such shares or rights in the case of an Issuer that is a Foreign Subsidiary;

 

(b)                                 without the prior written consent of the
Administrative Agent, such Pledgor will not (i) unless otherwise expressly
permitted hereby or under the other Loan Documents, vote to enable, or take any
other action to permit, any Issuer to issue any capital stock of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any capital stock of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Securities or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) except as set
forth in the Credit Agreement, create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Pledgor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof;

 

(c)                                  in the case of each Pledgor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.04(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 5.02(a) and Section 5.03 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.02(d) or Section 5.03 with respect to the Pledged
Securities issued by it;

 

(d)                                 such Pledgor shall furnish to the
Administrative Agent such stock powers and other instruments as may be
reasonably required by the Administrative Agent to assure the

 

7

--------------------------------------------------------------------------------


 

transferability of the Pledged Securities when and as often as may be reasonably
requested by the Administrative Agent; and

 

(e)                                  the Pledged Securities will at all times
constitute not less than 100% of the capital stock of the Issuer thereof owned
by any Pledgor (or in the case of any Issuer that is a Foreign Subsidiary, not
less than 65% of the capital stock of such Issuer (except as otherwise noted on
Schedule 2)).  Such Pledgor will not permit any Issuer of any of the Pledged
Securities to issue any new shares of any class of capital stock of such Issuer
unless such shares are pledged pursuant to this Agreement.

 

(f)                                    Notwithstanding any contrary provisions
contained in this Agreement, with respect to Issuers that are Foreign
Subsidiaries, the Pledgors are required to pledge 65% of the capital stock of
such Issuers (except as otherwise noted on Schedule 2) and to deliver the
applicable stock certificates and stock powers duly executed in blank for such
capital stock to the Administrative Agent but shall not be required to take any
additional actions to perfect the security interest of the Secured Creditors in
such Pledged Securities.

 

Section 4.05                                Certain Liabilities.  Such Pledgor
hereby assumes all liability for the Collateral, the security interest created
hereunder and any use, possession, maintenance, management, enforcement or
collection of any or all of the Collateral.

 

ARTICLE 5

Remedial Provisions

 

Section 5.01                                UCC and Other Remedies.

 

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, on behalf of the
Secured Creditors, may exercise, in addition to all other rights and remedies
granted to them in this Agreement, the other Loan Documents and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable law
or otherwise available at law or equity.  Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Pledgor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Secured Creditor or elsewhere upon
such commercially reasonable terms and conditions as it may deem advisable and
at such commercially reasonable prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  Any
Secured Creditor shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Pledgor, which right or equity is hereby waived and released. 
Any such sale or transfer by

 

8

--------------------------------------------------------------------------------


 

the Administrative Agent either to itself or to any other Person shall, to the
fullest extent permitted under applicable law, be absolutely free from any claim
of right by any Pledgor, including any equity or right of redemption, stay or
appraisal which any Pledgor has or may have under any rule of law, regulation or
statute now existing or hereafter adopted (and such Pledgor hereby waives any
rights it may have in respect thereof).  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.01, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Secured Creditors hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Pledgor.  To the extent permitted
by applicable law, each Pledgor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Creditor arising out of
the exercise by them of any rights hereunder.  If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.

 

(c)                                  The Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 5.02                                Pledged Securities.

 

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Pledgor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.02, each Pledgor shall be permitted
to receive all cash dividends paid in respect of the Pledged Securities paid in
the normal course of business of the relevant Issuer, to the extent permitted in
the Credit Agreement, and to exercise all voting, consent and corporate rights
with respect to the Pledged Securities; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Pledgor
that would impair the Collateral or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document or, without the
prior consent of the Administrative Agent, enable or permit any Issuer of
Pledged Securities to issue any capital stock or to issue any other securities
convertible into or granting the right to purchase or exchange for any capital
stock of any Issuer of Pledged Securities other than as permitted by the Credit
Agreement.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon notice by the Administrative Agent of
its intent to exercise such rights to the relevant Pledgor or Pledgors, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments, Property or other Proceeds paid in respect of the Pledged Securities
and make application thereof to the Obligations in accordance with the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and (iii) the
Administrative Agent or its nominee may exercise (A) all voting, consent,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Pledgor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for Property actually received by it, but
the Administrative Agent shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)                                  In order to permit the Administrative Agent
to exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Pledgor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Pledgor hereby
grants to the Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Securities and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Securities would be entitled
(including giving or withholding written consents of shareholders calling
special meetings of shareholders and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Securities on the record books of the Issuer
thereof) by any other Person (including the Issuer of such Pledged Securities or
any officer or agent thereof) upon the occurrence and during the continuance of
an Event of Default and which proxy shall only terminate upon the payment in
full in cash of the Obligations under the Credit Agreement.

 

(d)                                 Each Pledgor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by such Pledgor hereunder to (i)
comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby,

 

10

--------------------------------------------------------------------------------


 

pay any dividends or other payments with respect to the Pledged Securities
directly to the Administrative Agent.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of each Pledgor in respect thereof to exercise the voting and other consensual
rights which such Pledgor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 5.03                                Private Sales of Pledged Securities.

 

(a)                                  Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(b)                                 Each Pledgor agrees to use its best
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 5.03 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section 5.03 will cause irreparable injury to the Secured Creditors, that the
Secured Creditors have no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 5.03
shall be specifically enforceable against such Pledgor, and such Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred or is continuing under the Credit Agreement.

 

Section 5.04                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by

 

11

--------------------------------------------------------------------------------


 

law, each Pledgor expressly waives any and all legal rights which might
otherwise require the Administrative Agent to enforce its rights by judicial
process.

 

ARTICLE 6

The Administrative Agent

 

Section 6.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

 

(a)                                  Anything in this Section 6.01(a) to the
contrary notwithstanding, the Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 6.01(a) unless an Event of Default shall have occurred and be
continuing.  Each Pledgor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Pledgor hereby gives the Administrative
Agent the power and right, on behalf of such Pledgor, without notice to or
assent by such Pledgor, to do any or all of the following:

 

(i)                                     unless being disputed under
Section 9.03(a) of the Credit Agreement, pay or discharge Taxes and Liens levied
or placed on or threatened against the Collateral;

 

(ii)                                  execute, in connection with any sale
provided for in Section 5.01 or Section 5.03, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) in
the name of such Pledgor or its own name, or otherwise, take possession of and
indorse and collect any check, draft, note, acceptance or other instrument for
the payment of moneys due with respect to any Collateral and commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Pledgor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative

 

12

--------------------------------------------------------------------------------


 

Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Pledgor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Creditors’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Pledgor might do.

 

(b)                                 If any Pledgor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The reasonable expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.01, together with interest thereon at a rate per annum equal
to the Post-Default Rate, but in no event to exceed the Highest Lawful Rate,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Pledgor, shall be payable by such Pledgor to the Administrative
Agent on demand.

 

(d)                                 All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 6.02           Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral.  To the fullest
extent permitted under applicable law, neither the Administrative Agent, any
Secured Creditor nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Pledgor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the Secured Creditors hereunder are solely to protect the
Administrative Agent’s and the Secured Creditors’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Secured
Creditor to exercise any such powers.  The Administrative Agent and the Secured
Creditors shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.  To the fullest extent permitted by applicable law, the
Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations, or
to take any steps necessary to preserve any rights against any Pledgor or other
Person or ascertaining or taking

 

13

--------------------------------------------------------------------------------


 

action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not it has or is deemed to
have knowledge of such matters.  Each Pledgor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Administrative Agent or any
Secured Creditor to proceed against any Pledgor or other Person, exhaust any
Collateral or enforce any other remedy which the Administrative Agent or any
Secured Creditor now has or may hereafter have against each Pledgor, any Pledgor
or other Person.

 

Section 6.03                                Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Pledgor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 6.04                                Authority of Administrative Agent. 
Each Pledgor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Creditors, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Pledgors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Creditors with full and valid authority so to act or
refrain from acting, and no Pledgor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE 7

Miscellaneous

 

Section 7.01                                Waiver.  No failure on the part of
the Administrative Agent or any Secured Creditor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce
such right, power, privilege or remedy under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege or
remedy.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity.

 

Section 7.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 13.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Pledgor shall be addressed to such
Pledgor at its notice address set forth on Schedule 1.

 

14

--------------------------------------------------------------------------------


 

Section 7.03                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 13.04 of the Credit
Agreement.

 

Section 7.04                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Pledgors and their
successors and permitted assigns and shall inure to the benefit of the
Administrative Agent and the Secured Creditors and their respective successors
and permitted assigns; provided that no Pledgor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and the Lenders unless otherwise permitted
by the terms of the Credit Agreement or this Agreement, and any such purported
assignment, transfer or delegation shall be null and void.

 

Section 7.05                                Survival; Revival; Reinstatement.

 

(a)                                  All covenants, agreements, representations
and warranties made by any Pledgor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the Administrative Agent, the other Agents, the Issuing Bank and
the Lenders and shall survive the execution and delivery of this Agreement and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the other Agents, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under the Credit Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Aggregate Commitments have not expired or terminated.

 

(b)                                 To the extent that any payments on the
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Secured Creditors’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other Loan Document shall continue in full force and effect.  In such event,
each Loan Document shall be automatically reinstated and the Pledgors shall take
such action as may be reasonably requested by the Administrative Agent and the
Secured Creditors to effect such reinstatement.

 

Section 7.06                                Counterparts; Effectiveness;
Conflicts.

 

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

15

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(c)                                  In the event of a conflict between the
provisions hereof and the provisions of the Credit Agreement, the provisions of
the Credit Agreement shall control.

 

Section 7.07                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 7.08                                Governing Law; Submission to
Jurisdiction.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PLEDGOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PLEDGOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO
OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.

 

16

--------------------------------------------------------------------------------


 

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE PLEDGORS IN ANY OTHER JURISDICTION.

 

(e)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

 

Section 7.09                                Headings.  Article and
Section headings used herein are for convenience of reference only, are not part
of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 7.10                                Acknowledgments.  Each Pledgor
hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Secured Creditor has any fiduciary relationship with or duty to any Pledgor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Pledgors, on the one hand, and the
Administrative Agent and Secured Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Creditors or among the Pledgors and the
Secured Creditors; and

 

(d)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement, the Security Instruments and
the other Loan Documents and agrees that it is charged with notice and knowledge
of the terms of this Agreement, the Security Instruments and the other Loan
Documents; that it has in fact read this Agreement, the Security Instruments and
the

 

17

--------------------------------------------------------------------------------


 

other Loan Documents and is fully informed and has full notice and knowledge of
the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 7.11                                Additional Pledgors and Pledgors. 
Each Subsidiary of a US Borrower that is required to become a party to this
Agreement pursuant to Section 9.09(a) of the Credit Agreement shall become a
Pledgor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto and shall
thereafter have the same rights, benefits and obligations as a Pledgor party
hereto on the date hereof.  Each Pledgor that is required to pledge capital
stock of its Subsidiaries shall execute and deliver a Supplement in the form of
Annex II hereto, if such capital stock were not previously pledged.

 

Section 7.12                                Releases.

 

(a)                                  Release Upon Payment in Full.  The grant of
a security interest hereunder and all of rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all Collateral in its
possession to the Pledgors, and (ii) executed a written release or termination
statement and reassigned to the Pledgors without recourse or warranty any
remaining Collateral and all rights conveyed hereby.  Upon the complete payment
of the Obligations under the Credit Agreement (except for Letters of Credit
secured by cash collateral as permitted in Section 2.01(b)(iii) of the Credit
Agreement) and the compliance by the Pledgors with all covenants and agreements
hereof, the Administrative Agent, at the written request and expense of the
Borrowers, will promptly release, reassign and transfer the Collateral to the
Pledgors and declare this Agreement to be of no further force or effect.

 

(b)                                 Partial Releases.  The Pledgors are
authorized to release any Collateral that is sold, leased, assigned, conveyed,
transferred or otherwise disposed of in compliance with Sections 10.08, 10.11
and 10.14 of the Credit Agreement.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrative Agent or the Secured Creditors hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Administrative

 

18

--------------------------------------------------------------------------------


 

Agent and the Secured Creditors shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding or until such subsequent time as is provided in
Section 7.12(a).

 

Section 7.13                                Acceptance.  Each Pledgor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the Secured Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

[Signatures begin on next page]

 

19

--------------------------------------------------------------------------------


 

PLEDGORS:

UNIVERAL COMPRESSION INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION CANADIAN HOLDINGS,

 

INC.

 

 

 

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ENTERRA COMPRESSION INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Signature Page – Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ James M. Kipp

 

Name:

James M. Kipp

 

Title:

Managing Director

 

 

Signature Page – Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

Assumption Agreement

 

ASSUMPTION AGREEMENT, dated as of [                 ], 200[   ], made by
[                 ], a [                 ] (the “Additional Pledgor”), in favor
of Wachovia Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the financial institutions or entities
(the “Lenders”) parties to the Credit Agreement referred to below and, in the
case of any Hedging Agreement referred to in the Pledge and Security Agreement
referred to below, any Lender Affiliate (as defined in the Credit Agreement). 
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Universal Compression Inc., a Texas corporation (“UCI”), Universal
Compression Holdings, Inc., a Delaware corporation (“Holdings”, and together
with UCI, the “US Borrowers”), UC Canadian Partnership Holdings Company (the
“Canadian Borrower”, and together with the US Borrowers, the “Borrowers”), the
Administrative Agent, the other agents party thereto, and the Lenders have
entered into a Senior Secured Credit Agreement, dated as of January 14, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the US
Borrowers (other than the Additional Pledgor) have entered into the Pledge and
Security Agreement, dated as of January 14, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”) in
favor of the Administrative Agent for the benefit of the Secured Creditors;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party
to the Pledge and Security Agreement; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge and Security
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Pledge and Security Agreement.  By
executing and delivering this Assumption Agreement, the Additional Pledgor, as
provided in Section 7.11 of the Pledge and Security Agreement, hereby becomes a
party to the Pledge and Security Agreement as a Pledgor thereunder with the same
force and effect as if originally named therein as a Pledgor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Pledgor thereunder and expressly grants to the
Administrative Agent, for the benefit of the Secured Creditors, a security
interest in all Collateral now owned or hereafter acquired by such Additional
Pledgor to secure all of such Additional Pledgor’s obligations and liabilities
thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules 1 through 4 to the Pledge and Security
Agreement.  The

 

I - 1

--------------------------------------------------------------------------------


 

Additional Pledgor hereby represents and warrants that each of the
representations and warranties contained in Article 3 of the Pledge and Security
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

 

2.                                       Governing Law.  This Assumption
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

I - 2

--------------------------------------------------------------------------------


 

Annex II

 

Supplement

 

SUPPLEMENT, dated as of [                 ], 200[   ], made by
[                 ], a [                 ] (the “Pledgor”), in favor of Wachovia
Bank, National Association as administrative agent (in such capacity, the
“Administrative Agent”) for the financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Universal Compression Inc., a Texas corporation (“UCI”), Universal
Compression Holdings, Inc., a Delaware corporation (“Holdings”, and together
with UCI, the “US Borrowers”), UC Canadian Partnership Holdings Company (the
“Canadian Borrower”, and together with the US Borrowers, the “Borrowers”), the
Administrative Agent, the other Agents party thereto, and the Lenders have
entered into a Senior Secured Credit Agreement, dated as of January 14, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Pledgor has entered into
the Pledge and Security Agreement, dated as of January 14, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) in favor of the Administrative Agent for the benefit of the Secured
Creditors;

 

WHEREAS, the Credit Agreement requires the Pledgor to pledge the capital stock
described hereto on Schedule 2-S; and

 

WHEREAS, the Pledgor has agreed to execute and deliver this Supplement in order
to pledge such capital stock;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Pledge and Security Agreement.  By
executing and delivering this Supplement, the Pledgor, as provided in
Section 7.11 of the Pledge and Security Agreement, hereby pledges and grants a
security interest in (a) the capital stock and certificated membership interests
described or referred to in Schedule 2-S and (b) (i) the certificates or
instruments, if any, representing such capital stock and interests, (ii) all
dividends (cash, capital stock or otherwise), cash, instruments, rights to
subscribe, purchase or sell and all other rights and Property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such securities and interests (iii) all replacements, additions to
and substitutions for any of the Property referred to in this definition,
including, without limitation, claims against third parties, (iv) the proceeds,
interest, profits and other income of or on any of the Property referred to in
this definition, (v) all security entitlements in respect of any of the
foregoing, if any, (vi) all books and records relating to any of the Property
referred to in this definition and (vii) all proceeds of any of the foregoing
(collectively, the “Collateral”).  Upon execution of this Supplement, such

 

II - 1

--------------------------------------------------------------------------------


 

securities will constitute “Pledged Securities” for purposes of the Pledge and
Security Agreement with the same force and effect as if originally listed on
Schedule 2 thereto.  The information set forth in Schedule 2-S hereto is hereby
added to the information set forth in Schedule 2 to the Pledge and Security
Agreement.  The Pledgor hereby represents and warrants that each of the
representations and warranties contained in Article 3 of the Pledge and Security
Agreement is true and correct on and as the date hereof (after giving effect to
this Supplement) as if made on and as of such date.

 

2.                                       Governing Law.  This Supplement shall
be governed by, and construed in accordance with, the laws of the State of
Texas.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

II - 2

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF PLEDGORS

 

Universal Compression International, Inc.

4444 Brittmoore Rd.

Houston, TX 77041

 

Enterra Compression Investment Company

4444 Brittmoore Rd.

Houston, TX 77041

 

Universal Compression Services, LLC

4444 Brittmoore Rd.

Houston, TX 77041

 

Universal Compression Canadian Holdings, Inc.

4444 Brittmoore Rd.

Houston, TX 77041

 

1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

Issuer

 

Owner

 

Stock
Cert.
No.

 

No. of
Shares
Pledged

 

Percentage
of Issued
Stock
Pledged

 

Universal Compression International Ltd. (Cayman Island)

 

Universal Compression International, Inc.

 

4

 

65

 

65

%

 

 

 

 

 

 

 

 

 

 

Compression Services de Mexico, S.A. de C.V. (Mexico)

 

Universal Compression International, Inc.

 

1

 

97,500

 

65

%

 

 

 

 

 

 

 

 

 

 

Enterra Compression Investment Company (Delaware)

 

Universal Compression International, Inc.

 

4

 

1,002

 

100

%

 

 

 

 

 

 

 

 

 

 

Universal Compression de Mexico, S.A. de C.V. (Mexico)

 

Universal Compression International, Inc.

 

3

 

32,500

 

65

%

 

 

 

 

 

 

 

 

 

 

Universal Compression de Venezuela Unicom, C.A. (Venezuela)

 

Universal Compression International, Inc.

 

1

 

35,186,328

 

65

%

 

 

 

 

 

 

 

 

 

 

Universal Compression Canadian Holdings, Inc. (Delaware)

 

Enterra Compression Investment Company

 

2

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

UCO Compression Holding, L.L.C. (Delaware)

 

Enterra Compression Investment Company

 

3

 

640

 

64

%

 

 

 

 

 

 

 

 

 

 

UCO Compression Holding, L.L.C. (Delaware)

 

Enterra Compression Investment Company

 

4

 

360

 

36

%

 

 

 

 

 

 

 

 

 

 

Universal Compression Services, LLC (Delaware)

 

Enterra Compression Investment Company

 

6

 

3,600

 

36

%

 

 

 

 

 

 

 

 

 

 

Universal Compression Services, LLC (Delaware)

 

Enterra Compression Investment Company

 

7

 

6,400

 

64

%

 

 

 

 

 

 

 

 

 

 

Universal Compression (Ontario) Ltd. (British Virgin Islands)

 

Universal Compression Canadian Holdings, Inc.

 

5

 

46,216,501

 

65

%

 

 

 

 

 

 

 

 

 

 

Universal Compression Services de Venezuela, C.A. (Venezuela)

 

Universal Compression Services, LLC (formerly Universal Compression Services,
L.P.)

 

1

 

2,317,657

 

65

%

 

 

 

 

 

 

 

 

 

 

Universal Compression (Australia) Pty Ltd (Australia)

 

Universal Compression Services, LLC (formerly Universal Compression Services,
L.P.)

 

2

 

65

 

65

%

 

2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

1.                                       Filing of UCC-1 Financing Statement
with respect to the Collateral with the Secretary of State of the State of
Delaware.

 

2.                                       Delivery to the Administrative Agent of
all Pledged Securities consisting of certificated securities, in each case
properly endorsed for transfer or in blank.

 

3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Legal name of Pledgor:  Universal Compression International, Inc.

Address:  4444 Brittmoore Rd., Houston, TX 77041

Jurisdiction of organization:  Delaware

Organizational number:  2931334

Location of chief executive office or sole place of business:  see address above

 

Legal name of Pledgor:  Enterra Compression Investment Company

Address:  4444 Brittmoore Rd., Houston, TX 77041

Jurisdiction of organization:  Delaware

Organizational number:  2570044

Location of chief executive office or sole place of business:  see address above

 

Legal name of Pledgor:  Universal Compression Services, LLC

Address:  4444 Brittmoore Rd., Houston, TX 77041

Jurisdiction of organization:  Delaware

Organizational number:  3000319

Location of chief executive office or sole place of business:  see address above

 

Legal name of Pledgor:  Universal Compression Canadian Holdings, Inc.

Address:  4444 Brittmoore Rd., Houston, TX 77041

Jurisdiction of organization:  Delaware

Organizational number:  3763529

Location of chief executive office or sole place of business:  see address above

 

4 - 1

--------------------------------------------------------------------------------